Order entered October 22, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00360-CR

                         DEMOND DEPREE BLUNTSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 49th District Court
                                     Webb County, Texas
                           Trial Court Cause No. 2012CRO000674D1

                                             ORDER
       Before the Court are two motions: appellant’s October 10, 2019 motion to excuse the

untimely filing of appellant’s reply brief and appellant’s October 10, 2019 motion for leave to

file a reply brief that exceeds the prescribed word limit.

       We GRANT appellant’s motions and ORDER the reply brief received October 15, 2019

filed as of the date of this order. We DIRECT the Clerk to set this case at issue.



                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE